Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed on 05/11/2021 overcomes the previously raised claim objection, the Double Patenting rejection (by way of Terminal Disclaimer) and the proposed amendment overcomes the prior art of record. In a telephonic interview with attorney Baker, the examiner remarked that that if entered, the application would be allowable pending resolution of a 112b issue in claim 5. The examiner proposed to enter the claims filed on 05/11/2021 and to do an examiner's amendment on claim 5 to fix a 112b issue. Attorney Baker authorized the examiner to enter the claims and the examiner's amendment. As such, applicant’s response filed on 05/11/2021 is being entered and the application is in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Gregory Baker on 05/17/2021.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim): 
IN THE CLAIMS:

Claim 5. (Currently Amended) The device of claim 1, wherein [[a]] the leading  ends of each of the offset openings are axially offset along an annular shaped housing of the valve device through which the path of the one or more valve members is defined.

***Only claim 5 is being amended, all other claims are to remain as filed in the response filed on 05/11/2021. Claim 5 is being amended to fix a 112b issue with the limitation “a leading end” since this limitation is already present in intervening claim 1.***

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are: Ghasripoor (US 9,945,216), Self (US 3,921,688), Fontaine (US 9,151,407), Junhke (US 9,587,784) and Martino (US 2017/9315588). Ghasripoor teaches of a reciprocating isobaric pressure exchanger used to exchange pressure between a “clean” fluid stream and a “dirty/fracking” fluid in a fracking operation with similar structure and function as applicant’s general invention, however notice that Ghasripoor fails to disclose the particular structure of the valve device as claimed. Self, Fontaine and Junhke teaches of various examples of reciprocating valves that comprises a plurality of staggered openings provided on a cage component that aid in preventing cavitation, flashing and/or noise by reducing fluid energy in the flow path with similar structure as a key feature of the claimed invention. Martino teaches of a reciprocating valve that comprises a valve actuator capable of varying speed via the use of a logic control precisely controlling the operation of the motor similar to a key feature of the claimed invention. The closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function/operation of a device for exchanging pressure (200) having the structure as claimed and wherein the valve actuator is capable of reducing a velocity as it traverses a particular opening and how the staggered/offset openings (410/510/610) are arranged in combination with all the limitations as claimed in claims 1-20 and as shown in at least Figs. 2, 4 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753